Moore, J.
(dissenting). In January, 1915, the county of Muskegon was engaged in the repair of a highway by covering the center thereof with stone or gravel to a width of nine or ten feet. At the time in question, a large number of teams were hauling stone or gravel and dumping it in the old traveled portion of the roadway. From the center of the highway to the outer edge of the grade there was a slope of about three feet. The plaintiff was drawing a load of hay, and because of the gravel he was obliged to travel north and outside of it. He was told by a man at work on the road that it was passable. Shortly after this, his load of hay was capsized and he was hurt. It is for these injuries this suit was brought.
Among the averments in the declaration are the following:
First count: “And it was the duty then and there of said defendant to keep said highway in said township and county in reasonable repair and in a condition reasonably safe and fit for public travel so that the said plaintiff and others might pass and repass, *724ride or drive with teams and vehicles, over said highway with safety while in the exercise of due care.”
Second count: “The highest part of the highway and parallel ditches so-called were scraped out and dug out on each side of said, roadway and distant from said roadway of said highway, to wit, 20 feet for each side thereof; that the highway from about the outer edge of said roadway and on each side thereof sloped down until the bottom of said parallel ditches on each side thereof were, to wit, 5 feet lower than the said roadway.”
The further count alleged the manner in which the roadway had been built; that it was being repaired and the manner of repair; that it was the duty of the defendant to keep said highway in a condition reasonably safe and fit for travel so that the plaintiff might ride or travel with team and vehicle over said highway with safety while exercising due care.
“That said plaintiff arriving at the point or place aforesaid on said highway where the same had become out of repair, obstructed, and rendered impassable by reason of piles of gravel, soil, and broken stone deposited thereon as hereinbefore described, and where the said highway was not kept in a reasonably safe and fit condition for public travel, and while the said plaintiff was in the exercise of due care, the said plaintiff, in order to pursue his way, was compelled to turn to the north side thereof into the ditch thereof, to continue on his way, and thereupon his sleigh was upset, and he, the said plaintiff, was thrown off said load of hay upon the ground, and by such fall, and by reason of his being thrown off said load of hay, the said plaintiff’s right collar bone was broken, and the right point of his right shoulder broken, all without any fault or negligence on the part of said plaintiff; which wrongs and injuries the said plaintiff suffered by means and in consequence of the failure and negligence of the said defendant.”
The plea was simply the general issue. The testimony of the plaintiff as to how the accident occurred is in part;
*725“I came along very nicely until I got to this place where they were spreading gravel in the center of the road. When I came to this gravel, I saw I had to go on one side of the road and getting along the best way I could in order to get over the place. _ There were some gentlemen working there spreading the gravel, and the work was going on in that condition. I uncovered myself from the blankets, got up on my load on my feet, and I drove perhaps 20 rods. I was out of the center of the road, down on the side or slope, and perhaps during that 20 rods one runner was 6 inches, and maybe at times 8 inches, higher than the other runners all the way on that sidling slope until I come to this sidling place where some others had trouble undoubtedly, and the road was scooped off still further, and when I come there my load suddenly shot sideways, and that throwed me from my balance, and I landed on my head and shoulders on the gravel that they had been spreading, that had been spread two or three days before. That is where I received the injury. * * * At the time of the accident, I stood on the south side of the load so as to balance it the best I could, taking careful pains to take care of my load and myself. I had a good team that would mind, and I could make them go just as slow as any man would want a team to go. I was driving on a slow walk and tending to my team. The road was cut up more or less. The road was like any other sidling snow track or road would be, full of slews and sidling all the way. The condition of the road at that place was the same as it was before, only there was slew there and a little deeper on that side, so that when I went into that it suddenly threw my feet from under me, and my load went one way and I the other. * * * The exact condition of the road at the place where this accident occurred was very sidling, and right at that spot there was a hole where one runner went 'in. Perhaps it was a foot or more than a foot lower than where the other runner was, and it tipped me over just as quick as that (snapping fingers). My load was as nice as any load of hay I ever rode until I turned into the ditch.”
When the testimony was all in, defendant asked for a directed verdict. The trial judge was of the opinion *726that defendant might have closed the road entirely during the time of the repairs, but, as this had not been done, the road should have been kept in a condition reasonably safe and fit for travel and submitted the case to the jury. A verdict was returned in favor of the defendant. The case is brought here by writ of error.
The important one relates to those portions of the-charge reading as follows:
“There is nothing said in the declaration about the slewing of sleighs on the road left open that made the road dangerous, nor is there anything said in the declaration about a sudden drop or hole in the incline that made the road dangerous, and so the defendant cannot be held for these defects in the road, because these defects are not alleged in the declaration. That is the law of the case; I so charge you. The sole defect alleged is the general incline to the north upon the traveled portion in the center of the road, and the sole question of negligence is: Was that decline of itself so dangerous as to render the road unsafe and unfit for public travel ? I have charged you very carefully upon this particular part which it is alleged was the negligence of the defendant, and it is your duty to follow the law of the case and to follow the evidence so as to determine whether there was any negligence on the part of the defendant, in view of what the court has said to you, to cut out from your consideration all other things in relation to the law of this case as to the negligence of the defendant, the county, except what I have charged you in relation to what is the negligence charged and the negligence which must be proven. * * *
“I have already stated to you that there is no negligence alleged as to any sudden drop in the incline. That you don’t consider. I have already stated to you that the plaintiff cannot recover because of any slews or working^ down of the snow, because that is not alleged, but it is on the general incline, and was this accident a direct — or sprung directly from the cause of negligence alleged, was the negligence the direct and proximate cause of the injury? * * *
*727“I have called your attention, and call it to you again, that the negligence alleged was simply the incline there, the general incline there, and because of that incline that it was the duty of the officers of this county who had that road in charge not to allow teams to pass thereon. That is the sole claim that is made.”
We have quoted some of the averments of the declaration. It has already appeared that the plea was the general issue. The testimony as to what occasioned the accident was received without any claim that the declaration was not sufficient.
Now counsel for appellee say, we quote from the brief:
“We submit at the outset that a careful reading of the' record in this case will show to the court that no error could have been committed in the charge of the court, for the reason that a verdict should have been directed for the defendant. '
“The testimony of the plaintiff and his witnesses show that outside of the condition caused by the snow, the road was in a condition reasonably safe for public travel.”
We think this claim overlooks the fact that the travel on the side of the road was made necessary by the work that was then in progress. It also overlooks the fact that officers supervising the work recognized the necessity of looking after the changed conditions, and say they employed a man to at once repair the holes which came because of the changed conditions. The man so employed testified that he looked after the filling of these holes. Plaintiff gave testimony denying that the holes had been filled. We think the trial judge was right in saying there was a case for the jury, and was wrong in narrowing the issue presented by those portions of the charge which we have quoted.
Judgment should be reversed, and a new trial ordered, with costs to the plaintiff.
Kuhn, C. J., and Bird, J., concurred with Moore, J.